IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DENNIS BITTEKER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-2923

DEPARTMENT OF HIGHWAY
SAFETY AND MOTOR
VEHICLES,

      Respondent.

___________________________/

Opinion filed November 13, 2014.

Petition for Writ of Certiorari – Original Jurisdiction.

David M. Robbins, Susan Z. Cohen, and William E. Gibbs of Epstein & Robbins,
Jacksonville, for Petitioner.

Stephen D. Hurm, General Counsel, and Kimberly A. Gibbs, Senior Assistant
General Counsel, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

BENTON, VAN NORTWICK, and CLARK, JJ., CONCUR.